           Case 1:19-cv-12539-PBS Document 16 Filed 02/21/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
BLOCK & LEVITON LLP,                )
                                    )
      Plaintiff,                    )
                                    )                Civil Action No. 19-12539-PBS
v.                                  )
                                    )
FEDERAL TRADE COMMISSION,           )
                                    )
      Defendant.                    )
                                    )
____________________________________)

      JOINT STATEMENT REGARDING REVISED PROPOSED CASE SCHEDULE

         Pursuant to the discussion that occurred during the Scheduling Conference on February 19,

2020, the parties submit the following revised, proposed case schedule.

                    Event                       Original Proposed           Revised Proposed
                                                    Deadline                    Deadline

    Deadline for amendments to pleadings      February 17, 2020           February 17, 2020

    Deadline for Defendant to produce first N/A                           April 15, 20201
    batch of documents to Plaintiff with
    accompanying Vaughn index

    Deadline for Defendant to file its motion April 10, 2020              May 15, 2020
    for summary judgment and Vaughn
    index for remaining documents

    Deadline for Plaintiff to file its May 1, 2020                        June 5, 2020
    opposition and any cross-motion for
    summary judgment




1
 Although a deadline of April 10, 2020 was discussed at the hearing, counsel for the FTC was
unaware that two of the people handling the FOIA review for FTC are on vacation through that
date. The parties therefore propose a modest extension.
        Case 1:19-cv-12539-PBS Document 16 Filed 02/21/20 Page 2 of 3




                  Event               Original Proposed         Revised Proposed
                                          Deadline                  Deadline

 Deadline for Defendant to file its May 22, 2020             June 26, 2020
 opposition to Plaintiff’s motion for
 summary judgment


Dated: February 21, 2020                  __/s/_Jason M. Leviton___________
                                          Jason M. Leviton (BBO # 678331)
                                          Joel A. Fleming (BBO # 685285)
                                          Lauren Godles Milgroom (BBO # 698743)
                                          260 Franklin St., Suite 1860
                                          Boston, MA 02110
                                          Tel: (617) 398-5600
                                          Fax: (617) 507-6020

                                          Attorneys for Plaintiff
                                          Block & Leviton LLP


                                          /s/ Jason C. Weida____________
                                          Jason C. Weida
                                          Assistant U.S. Attorney
                                          United States Attorney’s Office
                                          1 Courthouse Way, Suite 9200
                                          Boston, Massachusetts 02210
                                          (617) 748-3180
                                          Jason.Weida@usdoj.gov

                                          Counsel for the FTC




                                      2
         Case 1:19-cv-12539-PBS Document 16 Filed 02/21/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing was filed via the Court’s CM/ECF

system on February 21, 2020, which will provide notice to all parties of record.



                                                    /s/ Lauren Godles Milgroom_____
                                                    Lauren Godles Milgroom




                                                3
